—Appeals by the defendant from two judgments of the County Court, Suffolk County (Weber, J.), both rendered April 15, 1994, convicting him of murder in the second degree (two counts) and robbery in the first degree under Indictment No. 289/92, upon a jury verdict, and murder in the second degree (two counts) under Indictment No. 2071/92, upon a jury verdict, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s claim that the evidence was legally insuf*649ficient to support the convictions is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit.
O’Brien, J. P., Pizzuto, Friedmann and McGinity, JJ., concur.